internal_revenue_service number release date index number --------------------------------- ------------------------------- --------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-169693-03 date date ----------------- ------------------- --------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------------------------------------- trust --------------------------------------------------------------------------------------------------------------------- -- --------------------------------------------------- x --------------------------------------------------- d1 trustees court foundation ----------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- --------------------------------------------------- state dollar_figurey dollar_figurez dear ------------------- correspondence submitted on behalf of trustee and x as their authorized representative requesting rulings concerning the termination of trust this letter responds to your letter dated date and subsequent --------------------- --------------- --------------- plr-169693-03 the information submitted states that x established trust under the laws of state on d1 trust is a charitable_remainder_unitrust crut within the meaning of sec_664 of the internal_revenue_code under trust instrument x receives a unitrust_amount equal to percent of the net fair_market_value of trust’s assets valued as of the first day of each taxable_year in quarterly installments trustees are the current trustees of trust the term of trust is for twenty years commencing on d1 upon termination all trust assets are to be distributed to foundation foundation is exempt from federal_income_tax under sec_501 and is not a private_foundation under sec_509 pursuant to sec_509 and sec_170 trustees filed a petition with court of state seeking court approval for trust’s early termination the attorney_general of state stated that it had no objections to trust’s termination upon the termination of trust trustee is to distribute to x the actuarial value of its unitrust_interest to be determined using the discount rate in effect under sec_7520 on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in a crut the balance of the trust estate will be distributed to foundation as the charitable_remainder beneficiary sec_507 provides for a tax imposed under sec_507 on the termination of an entity's status as a private_foundation under sec_509 where the termination is pursuant to sec_507 or sec_507 sec_507 provides for a termination of private_foundation_status after the entity's voluntary notice to the internal_revenue_service for such termination and its payment of the termination_tax under sec_507 sec_507 provides for involuntary termination of private_foundation_status that can be initiated by the internal_revenue_service sec_507 and sec_507 each describe a method for termination of private_foundation_status under sec_509 that is not subject_to tax under sec_507 sec_4947 provides in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to the termination of private_foundation_status sec_508 relating to governing instruments sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in sec_4947 and sec_4945 relating to tax on taxable_expenditures shall apply as if such trust were a private_foundation sec_53_4947-1 of the foundations and similar excise_taxes regulations provides that the provisions of sec_507 shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust plr-169693-03 sec_53_4947-1 provides examples of the application of sec_53 e example provides that a sec_4947 trust’s payment to its charitable_organization remainder beneficiary upon the trust’s termination will not be considered a termination of the trust's private_foundation_status within the meaning of sec_507 under the example the payment of cash and or stock in order to cease the annuity liability pursuant to the trust terms does not constitute a termination under sec_507 trust in accordance with the terms of the trust document is required to make mandatory payments to x and it has fulfilled this obligation to date the decision by all parties to have an early termination of trust and distribute the trust property does not render the payment any less mandatory nor does it make this action discretionary with the trustee sec_53_4947-1 example of the regulations further supports the general_rule that the payout of the charitable obligation does not constitute a sec_507 transaction lastly the attorney_general of state stated it had no objections to trust's early termination accordingly the proposed early termination of trust and the distribution of its property to x and foundation will not constitute a termination of a private_foundation under sec_507 sec_4941 imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4947 provides that sec_4947 does not apply to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4946-1 provides that for purposes of self-dealing under sec_4941 an exempt_organization is not a disqualified_person the proposed early termination of trust and the distribution of trust’s property to x and foundation will not be an act of self-dealing under sec_4941 this is because foundation is not a disqualified_person therefore the early termination_payments made by trust to x and foundation will not constitute an act or acts of self-dealing under sec_4941 sec_4945 imposes a tax on a private foundation's making any taxable_expenditure as defined in sec_4945 sec_4945 defines the term taxable_expenditure as any amount_paid or incurred by a private foundation- to carry on propaganda or otherwise to attempt to influence legislation within the meaning of subsection e except as provided in subsection f to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g as a grant to an organization unless- a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or for any purpose other than one specified in sec_170 plr-169693-03 sec_53_4945-6 defines the term taxable_expenditure as used under sec_4945 to include any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 thus ordinarily only an expenditure for an activity which if it were a substantial part of the organization's total activities would cause loss of tax exemption is a taxable_expenditure under sec_4945 sec_53_4945-6 provides that any payment which constitutes a qualifying_distribution under sec_4942 or an allowable deduction under sec_4940 ordinarily will not be treated as a taxable_expenditure under sec_4945 trust's expenditure to a charitable_organization as required under its trust instrument is in furtherance of a sec_170 purpose in fulfillment of its charitable requirement as provided for in its governing instrument therefore there is no taxable_expenditure under sec_4945 relating to the proposed transaction sec_1015 provides that if property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that the principles stated in sec_1_1015-1 apply in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a uniform basis and that the proportionate parts of that basis represented by the interests of the life_tenant and remainder_interest holder are determined under rules provided in sec_1_1014-5 sec_1001 however provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined pursuant to sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 the term_interest_in_property includes a term_interest in a_trust sec_1001 provides that sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons see also sec_1_1001-1 sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 defines the term capital_asset as property held by the taxpayer with certain listed exceptions not applicable here sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer's hands as it would have in the hands of that other person plr-169693-03 although the proposed transaction takes the form of a distribution of the present values of the respective interests of x and foundation in substance it is a sale of x’s interest to foundation the remainder_interest holder the amount received by x as a result of the termination of trust is an amount received from the sale_or_exchange of a capital_asset because x’s basis in the unitrust income_interest is a portion of the entire basis of the property under sec_1015 and because the disposition of x’s interest is not part of a transaction in which the entire_interest in trust is transferred to a third party x’s adjusted_basis in x’s interest is disregarded under sec_1001 x’s holding_period in the interest exceeds one year accordingly under sec_1222 the entire amount_realized by x as a result of the early termination of trust will be long-term_capital_gain accordingly subject_to court approval of the early termination of trust we the proposed early termination of trust and the distribution of conclude that trust’s property to x and foundation in proportion to the present_value of their respective interests will not constitute a termination of a private_foundation under sec_507 additionally the proposed early termination of trust and the distribution of the trust’s property to x and foundation in proportion to the present_value of their respective interests will not be an act of self-dealing under sec_4941 further the proposed early termination of trust and the distribution of trust’s property to x and foundation in proportion to the present_value of their respective interests will not be a taxable_expenditure under sec_4945 finally we also conclude that the entire amount_realized by x as a result of the early termination of trust will be long-term_capital_gain federal tax consequences of the fact described above under any other provision of the code provides that it may not be used or cited as precedent letter is being sent to trustees and x except as specifically set forth above no opinion is expressed concerning the in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 sincerely j thomas hines chief branch office of associate chief_counsel passthroughs special industries enclosures cc
